Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04 January 2021 has been entered.

Claim Interpretation
A review of the Specification shows that [0130]-[0131] of the Instant Specification sets forth a definition of the term ‘computer-readable media’ and ‘non-transitory computer-readable storage media’ such that "Computer-readable media that store computer-executable instructions are non-transitory computer-readable storage media (devices).” As such, recitation of the term “A computer-readable storage medium having stored thereon computer-executable instructions” will be interpreted to be restricted to non-transitory media.

Response to Arguments
	Claims 1-20 have been amended.
	Claims 1-20 are presently pending.

Applicant’s arguments with respect to claims 1, 17, and 19 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-10, 12, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2013/0205322 A1) (of record, hereinafter Sinha), in view of Dey (US 2010/0161635 A1) (of record, hereinafter Dey), further in view of Rouady et al. (US 2016/0366464 A1) (of record, hereinafter Rouady), and further in view of Zuckerberg et al. (US 2009/0037277 A1) (of record, hereinafter Zuckerberg)

Regarding Claim 1, Sinha discloses a method comprising:
receiving, at a server device, a video stream from a broadcaster device; [Figs. 1-5; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100 that may receive content from service provider 180 that provide a live network/broadcast feed; 0040-43: video content provided from network may be some live content and/or interactive content that may be selected by the interactive director]
providing, based on receiving the video stream from the broadcaster device, a graphical menu interface for display via the broadcaster device and comprising a live poll option; in response to user interaction selecting the live poll option, providing a poll creation interface; generating, for simultaneous presentation with the video stream, a live poll comprising a question and at least one answer choice based on user interaction with the user input fields of the poll creation interface;  [Figs. 1-5; 0040-41, 0045, 0049-0050, 0075: interactive director 150 may generate, based on inputs received, interactive event IDs for one or more interactive events, where interactive events may be pushed onto end-user devices and may include polls pertaining to a live or real-time program; 0077-80, 0082-83: wherein interactive director 150 provides an administrator to create interactive events on the fly that synchronize to a live broadcast feed via some GUI through the partner or director computer system, wherein such interactive event may be a poll related to the live broadcast/program; 0085-86: interactive element may be a poll to solicit user response via a multiple choice question (or other means); 0113: wherein interactive event/poll may be for any live event/program] and
based on user interaction selecting the live poll initiation option from the poll creation interface, providing, for display on a viewer client device, the question and at the least one answer choice of the live poll within a live poll pane overlaid on a presentation of the video stream displayed via the viewer client device. [Figs. 1-5; 0075; 0077-86, 0108: after interactive director generates and defines an interactive event (i.e., a poll), the system identifies when the appropriate interactive event (i.e., a poll) is to be displayed to end-user devices to solicit user feedback; 0113: wherein interactive event/poll may be for any live event/program;]
Sinha fails to explicitly disclose receiving, at a server device, a video stream of a camera feed captured by a broadcaster mobile device; providing, based on receiving the video stream from the broadcaster mobile device, a graphical menu interface for display via the broadcaster mobile device and comprising a live poll option. (Emphasis on the particularly elements of the limitations not explicitly disclosed by Sinha).
Dey, in analogous art, teaches receiving, at a server device, a video stream of a camera feed captured by a broadcaster mobile device; providing, based on receiving the video stream from the broadcaster mobile device, a graphical menu interface for display via the broadcaster mobile device and comprising a live poll option. [Fig. 1; ABST; 0010-15, 0019-0025: user mobile devices may utilize some web browser based application to stream video captured by the mobile device for live streaming or for content upload, wherein the web browser application allows the user of the mobile device to select various editing capabilities or functions, and other community or social networking capabilities (such as the interactive polls of Sinha), wherein such functionality is provided by a vlog server 121 that may provide the video editing functionality and which may receive the live stream videos from mobile devices 111 (see Fig. 1)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha with the teachings of Dey to specify that video stream is captured by a camera of the broadcaster client device in order to allow users to conveniently stream and post video content through video blog services. [Dey – ABST; 0002-3, 0010]
Sinha and Dey fail to explicitly disclose providing, based on receiving the video stream from the broadcaster mobile device, a graphical menu interface for display via the broadcaster mobile device and comprising a live poll option overlaid on a presentation of the camera feed; in response to user interaction selecting the live poll option, providing a poll creation interface overlaid on the presentation of the camera feed. (Emphasis on the particularly elements of the limitations not explicitly disclosed by Sinha).
Rouady, in analogous art, teaches providing, based on receiving the video stream from the broadcaster mobile device, a graphical menu interface for display via the broadcaster mobile device and comprising a live poll option overlaid on a presentation of the camera feed; in response to user interaction selecting the live poll option, providing a poll creation interface overlaid on the presentation of the camera feed. [Figs. 6, 12; 0004: wherein it is understood in the art that a video overlay may obscure part of the underlying video, or some underlying video is shrunk and encompassed by the overlay; 0064-68, 0083: wherein a studio control console (such as the interactive director of Sinha above) may be used to initiate polls (like Sinha above) and include the broadcast video as well as other interfaces related to a poll/polls; 0078: wherein an overlay may be utilized for a user to ask a question]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha and Dey with the teachings of Rouady to overlay the graphical menu interface on a camera feed as it is understood in the art that various interfaces may be overlaid over broadcast video feeds such that an operator may be provided interfaces to provide polls while being able to confirm what end-users are viewing. [Rouady - 0004, 0064-68, 0083]
Sinha, Dey, and Rouady fail to explicitly disclose in response to user interaction selecting the live poll option, providing a poll creation interface overlaid on the presentation of the camera feed and comprising a live poll initiation option together with user input fields for entering questions and answer choices. (Emphasis on the particular element of the limitation not explicitly disclosed by Sinha, Dey, and Rouady).
Zuckerberg, in analogous art, teaches the poll creation interface comprising a question input prompt; receiving, from the broadcaster client device, a question creation input corresponding to the question input prompt; and based on receiving the question creation input from the broadcaster client device, generating, at the server device by at least one processor, a live poll corresponding to the video stream question input prompt and the corresponding question creation input. [Figs. 3-6; 0021, 0037-38, 0046, 0051, 0057-58: a poll creation screen (such as the GUI taught by Sinha, Dey, and Rouady) may provide the user with a query box 304 that allows the user to enter a query or other text, as well as type of Answer desired), where poll 302 reflects the poll created with poll creation interface 300]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, and Rouady with the teachings of Zuckerberg to specify a poll creation interface comprising a question input prompt and receiving a question creation input in response to the prompt for generation a poll in accordance with the prompt and corresponding question input as it would be readily understood by one of ordinary skill in the art that creating a poll involves creating/inputting of a question that a poll creator wishes to have answered. [Zuckerberg – 0021, 0037-38, 0046, 0051, 0057-58]

Regarding Claim 2, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha discloses wherein the at least one answer choice is selectable within the live poll pane displayed via the viewer client device. [Sinha – Figs. 4-5; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100; 0076-90: wherein the interactive event (such as a poll) is presented on the user devices to solicit user interaction as an overlay over the live programming; 0113: wherein interactive event/poll may be for any live event/program]

Regarding Claim 5, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha discloses wherein the live poll pane is overlaid on the presentation of the video stream displayed via the viewer client device such that the live poll pane obscures a portion of the video stream. [Sinha – Figs. 4-5; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100; 0076-90: wherein the interactive event (such as a poll) is presented on the user devices to solicit user interaction as an overlay over the live programming; 0113: wherein interactive event/poll may be for any live event/program]

Regarding Claim 6, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha and Rouady discloses providing the live poll for display simultaneously with the video stream, wherein the live poll is displayed via the broadcaster mobile device by simultaneously presenting the question and the at least one answer choice together. [Sinha – Figs. 4-5; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100; 0076-90: wherein the interactive event (such as a poll) is presented on the user devices to solicit user interaction as an overlay over the live programming; 0113: wherein interactive event/poll may be for any live event/program; Rouady - Figs. 6, 12; 0004: wherein it is understood in the art that a video overlay may obscure part of the underlying video, or some underlying video is shrunk and encompassed by the overlay; 0064-68, 0083: wherein a studio control console (such as the interactive director of Sinha above) may be used to initiate polls (like Sinha above) and include the broadcast video as well as other interfaces related to a poll/polls to allow the studio to see what the audience is viewing; 0078: wherein an overlay may be utilized for a user to ask a question]
 
Regarding Claim 9, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha, Rouady, and Zuckerberg disclose providing selectable options for a poll type, a poll format, within the poll creation interface overlaid on the presentation of the camera feed on the broadcaster mobile device. [Sinha – 0072, 0081-82, 0085: interactive information includes graphics for the interactive event and overlays (where it would be readily understood that aesthetics of an overlay may be designed/chosen through options); Rouady – 0012, 0045: system may have overlay data which defines graphic overlay elements to be displayed in association with a video (where it would be readily understood that aesthetics of an overlay may be designed/chosen through such options); Zuckerberg – Figs. 3-4; 0021, 0037-38, 0046, 0051, 0057-58: poll requester may choose format of poll (e.g., yes/no, agree/disagree/ or any other format)]
Sinha, Dey, Rouady, and Zuckerberg fail to explicitly disclose providing selectable options for a poll aesthetic.


Regarding Claim 10, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha and Rouady disclose receiving a poll response from the viewer client device; [Sinha – Figs. 4-6, 8, 11; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100; 0045, 0071, 0086-92: a user may interact with the poll through their respective devices by selecting/entering a particular response to the poll question; Rouady - 0064-68, 0083, 0076: wherein a studio control console (such as the interactive director of Sinha above) may be used to initiate polls (like Sinha above) and include the broadcast video as well as other interfaces related to a poll/polls, including results of a poll in real-time]
generating, in response to the poll response, poll results to reflect the poll response received from the viewer client device; [Sinha – Figs. 4-6, 8, 11; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100; 0045, 0071, 0086-93, 0098: a user may interact with the poll through their respective devices by selecting/entering a particular response to the poll question, where said user responses will be received/collected by the system; Rouady - 0064-68, 0083, 0076: wherein a studio control console (such as the interactive director of Sinha above) may be used to initiate polls (like Sinha above) and include the broadcast video as well as other interfaces related to a poll/polls, including results of a poll in real-time] and
providing the poll results for display on the broadcaster mobile device and the viewer client device. [Sinha – Figs. 4-6, 8, 11; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100; 0087-88, 0093-100: results of the interactive event may be provided to end-user devices after responses are received and analyzed; Rouady - 0064-68, 0083, 0076: wherein a studio control console (such as the interactive director of Sinha above) may be used to initiate polls (like Sinha above) and include the broadcast video as well as other interfaces related to a poll/polls, including results of a poll in real-time]

Regarding Claim 12, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha discloses receiving, from the broadcaster mobile device, a request to terminate the live poll; in response to receiving the request to terminate the live poll, providing, to the viewer client device, a poll termination indication that causes the viewer client device to cease to presenting the live poll pane. [0108: timing for how long interactive events may be displayed may be adjusted/and determined by system/administrator wherein interactive elements will only appear for a certain amount of time and disappear thereafter and cut off user responses after the period]


Regarding Claim 17, Claim 17 recites a CRM that performs the method of Claim 1. As such, Claim 17 is rejected similarly as Claim 1, mutatis mutandis. (see Sinha [0127])

Regarding Claim 18, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 17, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.


Regarding Claim 19, Claim 19 recites a system that performs the method of Claim 1. As such, Claim 19 is rejected similarly as Claim 1, mutatis mutandis. (see Sinha [0127])

Regarding Claim 20, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 19, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 20 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.




Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Dey, Rouady, and Zuckerberg as applied to claim 1 above, and further in view of Aldrey et al. (US 2008/0086742 A1) (of record, hereinafter Aldrey).

Regarding Claim 3, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha discloses creating a poll identifier to identify the live poll. [Sinha – Figs. 1-5; 0040-41, 0045, 0049-0050, 0075: interactive director 150 may generate, based on inputs received, interactive event IDs for one or more interactive events, where interactive events may be pushed onto end-user devices and may include polls pertaining to a live or real-time program]
Sinha, Dey, Rouady, and Zuckerberg fail to explicitly disclose creating a poll identifier to identify the live poll within a poll database.
Aldrey, in analogous art, teaches creating a poll identifier to identify the live poll within a poll database. [Fig. 6; 0037, 0041-44: polling data (such as the poll of Sinha above) may be stored in some polling computer that includes the viewer’s selected views/vote to be associated with a particular poll (i.e., the interactive event ID of Sinha above) to identify the particular poll the data applies to]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, Rouady, and Zuckerberg with the teachings of Aldrey to generate a poll data structure within some poll database to store [Aldrey - 0037, 0044]

Regarding Claim 4, Sinha, Dey, Rouady, Zuckerberg, and Aldrey disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha and Aldrey disclose wherein creating the poll identifier comprises creating the poll identifier in response to receiving, from the broadcaster mobile device, an indication of the user interaction with the live poll option. [Sinha – Figs. 1-5; 0040-41, 0045, 0049-0050, 0075: interactive director 150 may generate, based on inputs received, interactive event IDs for one or more interactive events, where interactive events may be pushed onto end-user devices and may include polls pertaining to a live or real-time program; Aldrey – Fig. 6; 0037, 0041-44: polling data (such as the poll of Sinha above) may be stored in some polling computer that includes the viewer’s selected views/vote to be associated with a particular poll (i.e., the interactive event ID of Sinha above) to identify the particular poll the data applies to]



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Dey, Rouady, and Zuckerberg as applied to claim 1 above, and further in view of Kanjilal et al. (US 2005/0054286 A1) (hereinafter Kanjilal) .

Regarding Claim 7, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Sinha, Dey, Rouady, and Zuckerberg fail to explicitly disclose providing, in response to the user interaction selecting the live poll initiation option, a live poll notification for display via the viewer client device and indicating that the broadcaster mobile device initiated the live poll.
Kanjilal, in analogous art, teaches providing, in response to the user interaction selecting the live poll initiation option, a live poll notification for display via the viewer client device and indicating that the broadcaster mobile device initiated the live poll. [Kanjilal – Fig. 24; 0158: when a poll is received and available for participation in, user client device may be notified of availability of new poll]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, Rouady, and Zuckerberg with the teachings of Kanjilal to provide a notification to a viewer client device indicating that a live poll has been initiated in order to notify a user that some interactive feedback may be provided. [Kanjilal – 0158]


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Dey, Rouady, and Zuckerberg as applied to claim 1 above, and further in view of Kim (US 2009/0019467 A1) (of record, hereinafter Kim)

Regarding Claim 8, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 7, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Sinha disclose wherein the at least one answer choice displayed within the live poll pane on the viewer client device comprises a reaction. [Sinha – Figs. 4-5, 6D; 0085-86: interactive element may be a poll to solicit user response via a multiple choice question (or other means) by having the user select one of the question choices; 0091-92, 0099-100: wherein user responses may include user reactions to the program or question]
	Sinha, Dey, Rouady, and Zuckerberg fail to explicitly disclose wherein the at least one answer choice displayed within the live poll pane on the viewer client device comprises a reaction icon. (Emphasis on the particular element of the limitation not explicitly disclosed by Sinha, Dey, Rouady, and Zuckerberg).
	Kim, in analogous art, teaches wherein the at least one answer choice displayed within the live poll pane on the viewer client device comprises a reaction icon. [Fig. 6; 0014: wherein user responses to a broadcast program (such as the responses solicited via a poll like in Sinha, Dey, Rouady, and Zuckerberg) may be provided by user selecting a reaction icon]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, Rouady, and Zuckerberg with the teachings of Kim to specify answer choices as comprising reaction icons since it is understood in the art that user responses to broadcast programs may be provided by input/selection of a reaction icon. [Kim – 0014]


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Dey, Rouady, and Zuckerberg as applied to claim 1 above, and further in view of Morrison et al. (US 2008/0065507 A1) (of record, hereinafter Morrison)

Regarding Claim 11, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha and Dey receiving a comment from the viewer client device. [Sinha - 0085-86, 0091: interactive events may solicit viewer responses, such as text responses; Dey - 0030]
Sinha, Dey, Rouady, and Zuckerberg, fail to explicitly disclose determining a relevance of the comment in relation to the video stream; ranking the comment relative to other comments based on the relevance of the comment in relation to the video stream; and providing the comment for display on the viewer client device above comments with lower relevance rankings and below comments with higher relevance rankings.
Morrison, in analogous art, teaches determining a relevance of the comment in relation to the video stream; ranking the comment relative to other comments based on the relevance of the comment in relation to the video stream; and providing the comment for display on the viewer client device above comments with lower relevance rankings and below comments with higher relevance rankings. [0049: consumer interaction manager (i.e., the system of Sinha) may receive text messages (such as the received comments/viewer responses of Sinha and Dey) or other communications related to the currently streamed primary content and process the received information to select and/or rank them based on their level of relevance (where it would be implicit that one may rank more relevant comments higher than less relevant comments); 0083: chat room manager may receive and process messages and parse and rank them for display]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, Rouady, and Zuckerberg with the teachings of Morrison to analyze and rank comments based on their relevance to the video stream in order to allow users to interact with the content provider and control primary and/or secondary content based on the user interaction. [Morrison - ABST; 0049; 0083]


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Dey, Rouady, and Zuckerberg as applied to claim 1 above, and further in view of Rowley et al. (US 2012/0204202 A1) (of record, hereinafter Rowley).

Regarding Claim 13, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha and Zuckerberg disclose providing instructions to terminate the live poll. [Sinha – 0077-80, 0082-83: wherein interactive director 150 provides an administrator to create interactive events on the fly that synchronize to a live broadcast feed, wherein such interactive event may be a poll related to the live broadcast/program; 0108: timing for how long interactive events may be displayed may be adjusted/and determined by system/administrator wherein interactive elements will only appear for a certain amount of time and disappear thereafter and cut off user responses after the period; Zuckerberg – Fig. 3; 0042: duration of a poll may be selected by poll creator]
Sinha, Dey, Rouady, and Zuckerberg fail to explicitly disclose terminating the live poll in response to detecting that the broadcaster mobile device terminates the video stream.
Rowley, in analogous art, teaches terminating the live poll in response to detecting that the broadcaster mobile device terminates the video stream. [Fig. 3; 0037-44: wherein in a method for augmenting a media broadcast (such as the interactive event of Sinha) may determine if a broadcaster initiated interactive event (such as the interactive event of Sinha) occurs and will terminate the entire method if it is determined that the broadcast has ended]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, Rouady, and Zuckerberg with the teachings of Rowley to terminate the live poll when the video stream is terminated as it would be understood that if a poll is to be related and in sync with a video stream that one may stop attempting to collect user input after said video stream has finished. [Rowley – 0037-44]


Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Dey, Rouady, and Zuckerberg as applied to claim 1 above, and further in view of Kalmes et al. (US 2014/0215506 A1) (of record, hereinafter Kalmes).

Regarding Claim 14, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha discloses setting constraints on when viewers may interact with or receive the live poll. [0077-80, 0082-83: wherein interactive director 150 provides an administrator to create interactive events on the fly that synchronize to a live broadcast feed, wherein such interactive event may be a poll related to the live broadcast/program; 0108: timing for how long interactive events may be displayed may be adjusted/and determined by system/administrator wherein interactive elements will only appear for a certain amount of time and disappear thereafter and cut off user responses after the period; 0104: user account may be stored and maintained; 0107, 0122: wherein user response data may be linked to accounts and utilized to identify trends and the like of the user]
Sinha, Dey, Rouady, and Zuckerberg fail to explicitly disclose determining that the viewer client device has streamed the video stream for less than a threshold time.
Kalmes, in analogous art, teaches determining that the viewer client device has streamed the video stream for less than a threshold time. [0027: wherein media content in the disclosure may refer to live streaming media; 0043, 0063: system may maintain a preference and viewing history of a user which may include data comprising content items views, dates and/or times when the content was viewed, as well as percentage or other quantifiers for amount of a content that was viewed]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, Rouady, and Zuckerberg with the teachings of Kalmes to determine that a viewer client device has streamed a video stream for less than a threshold time in order to determine user preferences for recommendations by tracking and analyzing a user's viewing history. [Kalmes - ABST; 0043, 0063]
Sinha, Dey, Rouady, Zuckerberg, and Kalmes fail to explicitly disclose in response to determining that the viewer client device has streamed the video stream for less than the threshold time, refraining from providing the question and the at least one answer choice of the live poll to the viewer client device.
However, it would have been obvious to one of ordinary skill in the art in light of the teachings of Sinha, Dey, Rouady, Zuckerberg, and Kalmes that a live poll is provided for a set time period and that it may be determined that a video client device is/has been streaming said video during that set time period. If the video client is not determined to have been viewing the given live broadcast (and the accompanying interactive event) of Sinha and Kalmes within the set 'active' polling period, it would be understood by one of ordinary skill in the art that said poll would not be provided to the viewer client device. See also MPEP 2144.01.

Regarding Claim 16, Sinha, Dey, Rouady, and Zuckerberg disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Sinha discloses providing, to a second viewer client device, the video stream received from the broadcaster mobile device, [Figs. 1-5; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100 that may receive content from service provider 180 that provide a live network/broadcast feed] and
setting constraints on when viewers may interact with or receive the live poll. [0077-80, 0082-83: wherein interactive director 150 provides an administrator to create interactive events on the fly that synchronize to a live broadcast feed, wherein such interactive event may be a poll related to the live broadcast/program; 0108: timing for how long interactive events may be displayed may be adjusted/and determined by system/administrator wherein interactive elements will only appear for a certain amount of time and disappear thereafter and cut off user responses after the period; 0104: user account may be stored and maintained; 0107, 0122: wherein user response data may be linked to accounts and utilized to identify trends and the like of the user]
Sinha, Dey, Rouady, and Zuckerberg fail to explicitly disclose determining that the second viewer client device began streaming the video stream after the user interaction selecting the live poll initiation option.
Kalmes, in analogous art, teaches determining that the second viewer client device began streaming the video stream after the user interaction selecting the live poll [0027: wherein media content in the disclosure may refer to live streaming media; 0043, 0063: system may maintain a preference and viewing history of a user which may include data comprising content items views, dates and/or times when the content was viewed, as well as percentage or other quantifiers for amount of a content that was viewed]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Sinha, Dey, Rouady, and Zuckerberg with the teachings of Kalmes to determine when a viewer client device has joined a video stream in order to determine user preferences for recommendations by tracking and analyzing a user's viewing history. [Kalmes - ABST; 0043, 0063]
Sinha, Dey, Rouady, Zuckerberg, and Kalmes fail to explicitly disclose refraining from providing the question and the at least one answer choice of the live poll to the second viewer client device based on determining that the second plurality viewer client device began streaming the live video stream after the user interaction.
However, it would have been obvious to one of ordinary skill in the art in light of the teachings of Sinha, Dey, Rouady, Zuckerberg, and Kalmes that a live poll is provided for a set time period and that it may be determined that a video client device is/has been streaming said video during that set time period. If the video client is not determined to have been viewing the given live broadcast (and the accompanying interactive event) of Sinha and Kalmes within the set 'active' polling period, it would be understood by one of ordinary skill in the art that said poll would not be provided to the viewer client device. See also MPEP 2144.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J KIM/          Primary Examiner, Art Unit 2421